Blandford, Justice.
Sparks brought his action upon a certain bill or draft which purported to be made by the Gordons and the plaintiffs in error. To this action the Kings pleaded non est factum. There was much evidence introduced to show whether Gordon had the right to sign the name of the Kings to this note or draft, or to any note for any amount; but the plaintiffs’evidence clearly showed that he only had the authority from one of the Kings to sign his name to a note for five hundred dollars.
The court charged the jury that, if W. J. King authorized R. A. Gordon to sign his name to a note for $500, and Gordon abused his authority, and signed King’s name to a note for a larger amount than King authorized, and Sparks had no notice thereof, King would be liable. This charge of the court is the main exception and error assigned.
Gordon was but a special or particular agent to do a particular act, to-wit, to sign King’s name to a note for five hundred dollars; nor does it appear that Sparks knew that Gordon was King’s agent for any purpose, as King's name was signed to the paper, and did not purport to have been signed by Gordon, agent. The agent had no authority to sign the name of King to this draft; his having done so is a mere forgery. King is not liable on the same +o any one; it is not his act and deed, and he did nothing which estops him from so declaring. See Story on Agency, §17; Code, §2196 ; 39 Mich. 644.
*289The money advanced by Sparks on this draft was to Gordon and for Gordon’s benefit, and Sparks was chargeable with notice as to the genuineness of the paper.
The principle that where one of two innocent persons must suffer by the act of a third person, he must bear the loss who put it in the power of such third person to inflict the injury, does not apply in this case, because the third person who did the injury did so of himself and without warrant or authority from any one; it was not an abuse of a power granted by King to Gordon, but it was an act by Gordon wholly unwarranted. 6 Wall. 80, 83. The charge was manifest error.
Judgment reversed.